FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                            January 30, 2018
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
CHRISTOPHER SCOTT DANGIM,

      Plaintiff - Appellant,
                                                              No. 17-2156
v.                                                 (D.C. No. 1:16-CV-00812-JB-SCY)
                                                                (D. N.M.)
FNU LNU, USA Law Enforcement; FNU
LNU, Rio Rancho Police; FNU LNU,
Sandoval County Sherriffs; FNU LNU,
Docs and Mental Health; FNU SALAZAR,
Officer,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________

       Christopher Scott Dangim appeals from the district court’s dismissal without

prejudice of his claims against the United States, the court’s dismissal without prejudice

of his claims against state officers under 42 U.S.C. § 1983, and the court’s decision to

decline to exercise supplemental jurisdiction over his remaining state-law claims.



*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                                                                              2

       We AFFIRM the judgment below. The district court bent over backwards to

discern claims in Mr. Dangim’s pleadings and patiently explained why the claims under

federal law must fail. Mr. Dangim’s brief in this court points to no errors by the district

court. In addition, the district court acted well within its discretion in declining to

exercise supplemental jurisdiction over state-law claims. We DENY Mr. Dangim’s

motion for leave to proceed in forma pauperis.


                                               Entered for the Court


                                               Harris L Hartz
                                               Circuit Judge




                                               2